JUDGMENT

PER CURIAM.
This cause was considered on a petition for review and cross-application for enforcement of an order of the National Labor Relations Board (“the Board”) and was briefed and argued by counsel. It is
ORDERED and ADJUDGED, by this Court, that the petition for review is hereby denied, and the Board’s cross-application for enforcement is granted essentially for the reasons stated by the Board.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.